              Case 2:19-cv-00682-RSM Document 16 Filed 06/05/19 Page 1 of 1



 1                                                                               Hon. Ricardo S. Martinez

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                       FOR THE WESTERN DISTRICT OF WASHINGTON

 7                                                         )
     HEATHER WINSLOW BARR                                  )   Case No. 2:19-cv-00682-RSM
 8                                                         )
                                          Petitioner,      )
 9                                                         )   NOTICE OF APPEARANCE
     vs.                                                   )
10                                                         )
     JOSEPH STANLEY PIGOTT                                 )
11                                                         )
                                      Respondent.          )
12                                                         )
   TO:              Clerk Of The Court
13 AND TO:          Respondent

14
            PLEASE TAKE NOTICE that that the undersigned counsel, Matthew Cunanan, and DC
15
     Law Group, appears on behalf of the Petitioner, HEATHER WINSLOW BARR. Copies of all
16
     further papers and pleadings herein, except original process, shall be served upon the
17
     undersigned along with all others above-named.
18

19
                    DATED: June 5, 2019
20
                                                        DC Law Group NW
21
                                                        s/ Matthew Cunanan
22                                                      Matthew Cunanan, WSBA # 42530
                                                        David Tracy, WSBA #8692
23                                                      matthew@dclglawyers.com
                                                        Of Attorneys for Petitioner
24
                                                                           DC Law Group NW
      NOTICE OF APPEARANCE– Page 1 of 1                            12055 15th Ave NE | Seattle, WA 98125
                                                                 Phone: (206) 494-0400 Fax: (855) 494-0400
